                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EDWARD LOUIS ESPOSITO,

                       Plaintiff,

               v.                                              Case No. 20-C-882

RACINE COUNTY SHERIFF’S OFFICE and
OFFICER GIBBS,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Edward Louis Esposito, who is currently housed at the Racine County Jail and

representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. This matter comes before the court on Plaintiff’s motion for leave to proceed without

prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2). On July 1, 2020, the court waived the

initial partial filing fee and advised Plaintiff that he could voluntarily dismiss the action within 21

days to avoid paying the filing fee or incurring a possible strike. To date, Plaintiff has not moved

to voluntarily dismiss the action. Therefore, Plaintiff’s motion for leave to proceed without

prepaying the filing fee will be granted and the court will proceed to screen the complaint.




         Case 1:20-cv-00882-WCG Filed 08/13/20 Page 1 of 7 Document 11
                                 SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least

sufficient to provide notice to each defendant of what he or she is accused of doing, as well as

when and where the alleged actions or inactions occurred, and the nature and extent of any damage

or injury the actions or inactions caused.

       A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s
                                                 2

         Case 1:20-cv-00882-WCG Filed 08/13/20 Page 2 of 7 Document 11
allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).

                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that he was placed on discipline at the Racine County Jail on April 14,

2020. He states that the Racine County Jail takes inmates’ mattresses for 12 hours a day, from

8:00 a.m. to 8:00 p.m. Plaintiff claims that on May 5, 2020, he got up from his metal bed at 5:00

p.m. and felt a tear in his lower back. He alleges he could not stand up straight or lay down flat,

and by 9:30 p.m., he was not able to move properly. The next day, the nurse checked Plaintiff’s

back and found a knot in his lower back on the left side. The health care providers placed Plaintiff

on medication for pain and scheduled Plaintiff for an ultrasound.            Plaintiff underwent the

ultrasound on the 28th. Plaintiff claims that most officers would allow Plaintiff to have his

mattress, but Officer Gibbs refused Plaintiff his mattress. Plaintiff claims Officer Gibbs also

refused to allow Plaintiff to make a sick call and told Plaintiff to stop using his call button.

       Plaintiff alleges he started the grievance process on May 5, 2020, based on the removal of

his mattress. On May 26, 2020, Plaintiff exhausted his grievances to the sergeant. Plaintiff claims

Officer Gibbs refused to sign his grievances correctly, so Plaintiff submitted three more grievances

on the next shift. Plaintiff received the grievances in a bundle of four with no signature indicating

that Plaintiff can have his mattress back in a couple of days when he is off discipline. Plaintiff

claims Officer Gibbs is responsible for the missing signature and that he interfered with and

intercepted Plaintiff’s grievances to the captain.

                                      THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.
                                                     3

         Case 1:20-cv-00882-WCG Filed 08/13/20 Page 3 of 7 Document 11
v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff asserts that Officer Gibbs violated his

constitutional rights when he did not allow Plaintiff to have his mattress from 8:00 a.m. to 8:00

p.m. or allow him to make a sick call, even though he was suffering from a back injury. Pretrial

detainees are entitled to “adequate medical care,” and “[o]fficials violate this duty if they ‘display

deliberate indifference to serious medical needs of prisoners.” McGee v. Adams, 721 F.3d 474,

480 (7th Cir. 2013) (quoting Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir. 2006)). At this

stage, Plaintiff’s allegations are sufficient to state a denial of medical care claim against Officer

Gibbs.

         Plaintiff claims that Officer Gibbs violated his Fourteenth Amendment right to due process

when he interfered with Plaintiff’s grievances. “Prison grievance procedures are not mandated by

the First Amendment and do not by their very existence create interests protected by the Due

Process Clause, and so the alleged mishandling of [a plaintiff’s] grievances by persons who

otherwise did not cause or participate in the underlying conduct states no claim.” Owens v.

Hinsley, 635 F.3d 950, 953 (7th Cir. 2011) (citations omitted). Though Plaintiff’s allegations are

unclear as to Officer Gibbs’ involvement in the handling and processing of his grievances, Plaintiff

alleges that he was able to successfully exhaust his administrative remedies. Therefore, Plaintiff

cannot proceed on his claim that Officer Gibbs interfered with the filing of Plaintiff’s grievances.

         Plaintiff also asserts that Officer Gibbs violated various state criminal statutes. Criminal

statutes do not provide for private civil causes of action, however. See Diamond v. Charles, 476

U.S. 54, 64–65 (1986). Therefore, these claims will be dismissed. Plaintiff       has   named     the

Racine County Sheriff’s Office as a defendant, but the complaint contains no allegations against

the entity. Therefore, it will be dismissed as a defendant. The court finds that Plaintiff may

proceed on his denial of medical care claim against Defendant Gibbs.
                                                  4

          Case 1:20-cv-00882-WCG Filed 08/13/20 Page 4 of 7 Document 11
        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the Racine County Sheriff’s Office is DISMISSED

as a defendant.

        IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon the defendant pursuant to Federal Rule of Civil Procedure 4.

Plaintiff is advised that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2)–(3).

Although Congress requires the court to order service by the U.S. Marshals Service precisely

because in forma pauperis plaintiffs are indigent, it has not made any provision for these fees to

be waived either by the court or by the U.S. Marshals Service. The court is not involved in the

collection of the fee.

        IT IS FURTHER ORDERED that the defendant shall file a responsive pleading to the

complaint.

        IT IS FURTHER ORDERED that copies of the complaint and this order be sent to the

administrator of the Racine County Jail, as well as to the Racine County Sheriff and the Racine

County Corporation Counsel.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If
                                                5

         Case 1:20-cv-00882-WCG Filed 08/13/20 Page 5 of 7 Document 11
Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                125 S. Jefferson Street, Suite 102
                                Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

        Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

        In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal




                                                     6

         Case 1:20-cv-00882-WCG Filed 08/13/20 Page 6 of 7 Document 11
rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 12th day of August, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  7

         Case 1:20-cv-00882-WCG Filed 08/13/20 Page 7 of 7 Document 11
